Citation Nr: 1123582	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-28 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a claimed disability manifested by an abnormal pap smear.

2.  Entitlement to service connection for a claimed low back disorder.

3.  Entitlement to service connection for a claimed left hip disorder .

4.  Entitlement to service connection for a claimed respiratory condition to include bronchitis.

5.  Entitlement to an initial compensable rating for the service-connected allergic rhinitis.

6.  Entitlement to an initial compensable rating for the service-connected bilateral plantar fasciitis.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 2004 to January 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Seattle RO that granted service connection for bilateral plantar fasciitis and allergic rhinitis with noncompensable (no percent) ratings and denied service connection for a disability manifested by an abnormal pap smear, a low back disorder, a left hip disorder, and a respiratory condition.

The issues of service connection for a low back disorder, a left hip disorder, and a respiratory condition, and an increased rating for the service-connected bilateral plantar fasciitis are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is shown to have mild dysplasia of the cervix that as likely as not had its clinical onset during her period active service.

2.  For the period of the appeal, the service-connected allergic rhinitis is not shown to be manifested by 3 or more non-incapacitating episodes a year or more than 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage; incapacitating episodes are not demonstrated.

3.  For the initial portion of the appeal, the service-connected bilateral plantar fasciitis is shown to have been manifested by ongoing symptoms of bilateral foot pain that more closely approximate a disability picture consistent with moderate foot injury. 


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, her disability manifested by dysplasia of the cervix is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  The criteria for the assignment of an initial compensable evaluation for the service-connected allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, including Diagnostic Code (Code) 6522 (2010).

3.  The criteria for the assignment of an initial 10 percent evaluation for the service-connected bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.71a, including Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

Since the May 2006 rating decision on appeal granted service connection for allergic rhinitis and bilateral plantar fasciitis and assigned a disability rating and effective date for the award, the statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.

In this case, the necessary SOC was issued in June 2007 and she was given a letter in June 2008 that explained the evidence needed for higher ratings.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).

The service treatment records have been associated with the claims file, and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for a VA examination that is deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.


Legal Criteria and Analysis

Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R§ 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in- service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran asserts in this case that she developed an abnormal pap smear during service.  The service treatment records confirm she had an abnormal pap smear in 2005; there was no prior history of abnormal pap smears.

In August 2005, she subsequently had a colposcopy to rule out LGSIL (low grade squamous intraepithelial lesion)/mild dysplasia.  Both diagnoses were confirmed in December 2005.

The January 2006 VA examiner noted that the Veteran had an abnormal pap smear in 2004 and that a subsequent pap smear in August 2005 was normal.  The examiner noted that a current gynecological examination and pap smear were deferred since the Veteran had a normal pap smear within the past 6 months.  No diagnosis was made.

Significantly, the postservice treatment records in February 2006 contain a diagnosis of mild dysplasia of the cervix.  Since this diagnosis was made in service subsequent to the abnormal pap smear and after the Veteran's separation from service, the Board must resolve all reasonable doubt in the Veteran's favor and find that this disability had its onset during service.  

Hence, on this record, service connection for dysplasia of the cervix is warranted.


Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).


A. Allergic Rhinitis

The RO granted service connection for allergic rhinitis based on service treatment records that showed diagnoses and treatment for this disorder and postservice evidence of the same disability.

The January 2006 VA examination indicates that there was a seasonal component to the Veteran's symptoms that were worse in the fall.  The Veteran used over-the-counter decongestants and was currently suffering from an upper respiratory infection.  The pharynx was clear, and there was partial obstruction due to the acute URI symptomatology with rhinitis.  The obstruction was approximately 10 percent of both nasal passages and was likely due to her acute condition that was expected to resolve.  

For allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, a 10 percent rating is warranted.  With polyps, a 30 percent rating is warranted.  38 C.F.R. § 4.97, Code 6522. 

Since the Veteran was not shown to have nasal polyps, complete obstruction of one nasal passage, or at least a 50 percent obstruction of both nasal passages, the criteria for a compensable rating are not met.  

Further, with only a 10 percent obstruction of both nasal passages due to an acute URI, the criteria for a compensable rating are not met.

The Board has also considered whether the Veteran's disability would be more appropriately rated under the general formula applicable to diagnostic codes related to sinusitis.  See 38 C.F.R. § 4.97, Codes 6510- 6514; see also Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

The General Rating Formula for Sinusitis (General Formula) provides a noncompensable (no percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97. 

The Board can identify nothing in the evidence to suggest that using another diagnostic code to rate the disability using the General Formula would be more appropriate or result in a higher rating.

The evidence does not show nor does the Veteran allege that she had any incapacitating episodes of allergic rhinitis.  There are 3 documented instances in 2005 in service when she was treated for seasonal allergies and/or sinusitis, but there are no documented episodes in the postservice records.  Further, the Veteran has not identified records or asserted she has had any incapacitating episodes or 3 or more non-incapacitating episodes a year since service.  She was notified as recently as January 2008 that she could submit additional evidence but no response was received.

On this record, there are no significant changes in the severity of the service-connected disability; therefore, staged ratings are not assignable.

Accordingly, the Board finds that a preponderance of the evidence is against the claim for a compensable rating for the service-connected allergic rhinitis.   

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an unusual or exceptional disability picture that the established rating criteria are rendered inadequate for the purpose of compensating the Veteran for the service-connected disability.  Id.

Initially, the demonstrated level of severity and symptomatology referable to the service-connected disability must be compared to the criteria established in Rating Schedule.  

If the criteria reasonably describe the demonstrated disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009)..

Here, the rating criteria set forth in Diagnostic Code 6522 are found to reasonably address the Veteran's disability level and symptomatology in terms of the extent nasal obstruction due to the service-connected allergic rhinitis.  Thus, no referral or further discussion of the extraschedular question is required at this time.  Id.


B. Bilateral Plantar Fasciitis

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The service-connected bilateral plantar fasciitis currently is rated under Code 5284, which relates to foot injuries.  

Foot injuries that are moderate warrant a 10 percent disability rating.  If moderately severe, a 20 percent disability rating is appropriate.  If the foot injury is severe, a maximum 30 percent disability rating is warranted.  A 40 percent rating is assigned with actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The VA General Counsel noted in a precedent opinion dated August 14, 1998, that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98.

At a January 2006 VA examination, the examiner noted that the Veteran was being medically separated from active duty due to her bilateral plantar fasciitis.  Despite conservative treatment in service for plantar fasciitis, the Veteran had continued to experience bilateral foot pain.  There was significant improvement once she stopped running.  Her current activities included walking, and she did not miss any work during the past year due to the service-connected bilateral foot disability.  

The Veteran's gait was noted to be normal.  The architecture of her mid, fore, and hind foot was normal, bilaterally.  There was some tenderness to palpation of the precalcaneal areas, but there was normal tendo Achilles alignment.  

The Veteran was able to walk on her heels and toes without difficulty, and there was no significant discomfort with manipulation.  There was also no evidence of abnormal weight bearing or swelling.  

A February 2006 treatment record indicated that the Veteran was interested in getting orthotics.  Significantly, other foot diagnoses were reported.  

In March 2006, the Veteran was seen to follow-up on her plantar fasciitis, which she reported was still symptomatic.  

Given the ongoing  complaints of pain and the request for orthotics, the Board finds that the bilateral plantar fasciitis warrants the assignment of a 10 percent rating by analogy to Diagnostic Code 5276 because the service-connected disability picture more closely resembles that of moderate impairment manifested by pain on manipulation and use of both feet.

The question of an increased rating in excess of 10 percent for the service-connected bilateral foot disability is addressed hereinbelow.  



ORDER

Servicec connection for dysplasia of the cervix is granted.  

An initial compensable rating for the service-connected allergic rhinitis is denied.

An initial rating of 10 percent for the service-connected bilateral plantar fasciitis is granted, subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

The Board finds that, given the Veteran's complaints noted since the last VA examination examination, the Veteran should be afforded another VA examination to determine if a rating in excess of 10 percent is currently warranted for the service-connected plantar fasciitis.

Since the post-service treatment records also note that the Veteran had follow-up with podiatry, all treatment records related to the service-connected bilateral foot disability should be sought.  

Regarding the claimed low back and left hip disorders, the Veteran was shown to have had chronic complaints in service.  

The service treatment records include impressions of hip strain, left hip bursitis, left hip pain possibly due to SI joint dysfunction, and left hip tendonitis.  The Medical Evaluation Board (MEB) indicated that the Veteran probably had left hip strain due to the altered gait due to plantar fasciitis.  

Despite the ongoing complaints in service, the VA examiner in 2006 found no low back or left hip abnormality; therefore, a diagnosis could not be made.

However, the treatment records subsequent to the VA examination contain impressions of sciatica and lumbago.

It is also noteworthy that a March 2006 MRI of the lumbar revealed a L5 vertebral body hemangioma that was considered clinically significant.

In light of the complaints and treatment noted in service as well as the impressions and diagnoses noted after the VA examination, there is an adequate basis upon which to schedule the Veteran for a orthopedic VA examination to address the nature and likely etiology of the claimed low back and left hip conditions.

Finally, the Veteran reports having a respiratory disorder, to include bronchitis, which is related to her service.  

The Veteran's service treatment records indicate she was treated for bronchitis, prescribed an inhaler, and had a history of wheezing.

At the January 2006 VA examination, the examiner only diagnosed a recurrent upper tract respiratory infection.  However, chest X-rays revealed findings at the lung bases that could be due to bronchitis or asthma.  Given the diagnoses and symptoms in service, the clinical significance of the X-rays studies must be addressed in rendering an opinion as to the nature and likely etiology of the claimed lung disorder.  

Furthermore, no opinion was given regarding the etiology of the upper tract respiratory infection diagnosed on examination.  Since similar diagnoses were made in service, an opinion is necessary to determine the etiology.  Thus, a more thorough respiratory examination is required.

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  With the Veteran's assistance, the RO should take all indicated action in order to obtain copies of any outstanding VA and non-VA treatment records referable to the claimed low back, left hip and respiratory disorders as well as the service-connected bilateral plantar fasciitis.  

In doing so, the RO should obtain the necessary authorization to obtain any non-VA treatment records that are not currently on file.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  Thereafter, the RO should schedule the Veteran for an orthopedic examination to determine the likely etiology of the claimed low back and left hip disorders.

The examiner should review the claims folder, including a copy of this REMAND, and acknowledge such review in the examination report.

The examiner should identify all low back and left hip diagnoses since service to include those diagnoses found on examination.  All pertinent findings should be reported. 

Based on a thorough review of the case and the findings of the examination, including the Veteran's lay statements, the examiner should provide opinions as to whether it is it at least as likely as not (a 50 percent or more probability) that any current low back or left disability is due to an event or incident of the Veteran's period of service or is caused or aggravated by the service-connected plantar fasciitis.  

A complete rationale must be provided for each opinion expressed.  If the examiner finds that an opinion cannot be offered without resort to speculation, then the examiner should indicate whether this conclusion was based on full consideration of all the assembled data and evidence, and explain the basis for why an opinion would be speculative.

3.  The RO should also schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed respiratory disorder.  

The examiner should review the claims folder, including a copy of this REMAND, and acknowledge such review in the examination report.

Based on a thorough review of the case and the findings of examination, including the Veteran's lay assertions, the examiner should opine as to whether it at least as likely as not (a 50 percent or more probability) that any current respiratory disability is due to an event or incident of the Veteran's period of active service.  The examiner in this regard should explain the significance of the chest X-ray studies of the lungs that suggested bronchitis or asthma.

4.  The RO should then schedule the Veteran for a podiatry examination to determine the current severity of the service-connected bilateral foot disability.  

The examiner should review the claims folder, including a copy of this REMAND, and acknowledge such review in the examination report.  

The examiner should elicit from the Veteran and record a complete clinical history referable to the Veteran's bilateral foot disability.  

All appropriate tests, including X-ray and range of motion studies, should be conducted, and complete clinical findings and diagnoses should be reported in detail.   

5.  To help avoid future remand, the RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the foregoing and undertaking any other development deemed necessary, the RO must readjudicate the issues on appeal, in light of all the evidence of record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO must furnish to the Veteran and her representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


